Citation Nr: 1706798	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In February 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2015 and March 2016, the Board remanded the current issues for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay.  However, further development is necessary prior to adjudication of the Veteran's claims.

In the body of its June 2015 remand, the Board noted that the Veteran had not been provided with notice of the laws and regulations pertinent to secondary service connection claims or the evidence needed to substantiate such claims and instructed that corrective notice be provided.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 8 Vet. App. 374 (1995).  Unfortunately, it appears that the AOJ has not provided that notice to date, as a specific instruction to do so was inadvertently left out of the Board's remand directives.  Thus, the previously requested notice must be provided on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

In addition, there are deficiencies in the October 2015 VA medical opinions that were obtained pursuant to the Board's June 2015 remand instructions.  First, regarding the claim for service connection for a bilateral knee disability, review of the AOJ's examination request reflects that it erroneously instructed the VA examiner to treat the Veteran's knee disabilities as conditions that clearly and unmistakably preexisted service.  More importantly, review of the VA examiner's opinion reflects that she relied, at least in part, on that inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In addition, in finding that the Veteran's knee conditions were less likely than not related to service, the VA examiner characterized at least one of the Veteran's current knee disabilities as arising "over 30 years post service" and did not discuss the Veteran's lay statements asserting an earlier onset of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements unless found by the Board to be not credible).  Regarding the claim for service connection for a neck disability, the same VA examiner again primarily cited the lack of documented treatment, both in service and for many years after service, in support of her conclusion that the Veteran's current neck condition was less likely than not incurred in service.  Id.  Notably, in December 2015 correspondence, the Veteran directly addressed the VA examiner's findings regarding lack of medically expected treatment by explaining that, although he did not always seek treatment for his symptoms, he did experience both neck and knee pain in service that continued from that point, forward.  Based on the foregoing inadequacies in the 2015 opinions, additional VA opinions are needed prior to adjudication of both claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided); Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice that advises him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.

2.  Then, send the claims file to an orthopedist or orthopedic surgeon for review.  If an examination is deemed necessary to answer the questions posed, one should be scheduled.  In the event an examination is needed and an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the claims file to an orthopedist or orthopedic surgeon after the examination has been conducted by an appropriate clinician.

The entire claims file should be made available to and be reviewed by the orthopedist or orthopedic surgeon in conjunction with this request.  Following review of the claims file, he or she should respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed neck disorder had its onset during active service or is related to any in-service disease, event, or injury?  Please explain why or why not, specifically discussing the Veteran's report that he frequently hit the leading edges and undersides of aircraft with his head while running under and around them in connection with his duties as an aircraft maintenance specialist; his report that he experienced neck pain in connection with that trauma; his report that he continued to experience pain after service; and his report that he sought chiropractic treatment shortly after service.

(b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed right or left knee disorder had its onset during active service or is related to any in-service disease, event, or injury?  Please explain why or why not, specifically discussing the Veteran's May 1973 and July 1974 in-service treatment for knee symptoms; his report that his in-service duties required fast-paced, repetitive kneeling and squatting in connection with inspecting aircraft; his report that he continued to experience bilateral knee pain after service but initially treated his symptoms with over-the-counter medication; and his report that he was able to control his environment and use knee pads while he was self-employed as a plumber following service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  After completing the requested actions and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  Then, return the claims to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




